         Case 3:19-cv-03750-TKW-MJF Document 11 Filed 06/22/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

JOE HENRY SCOTT, III,

         Plaintiff,

v.                                                      Case No. 3:19cv3750-TKW-MJF
DAVID MORGAN, et al.,

         Defendants.
                                                 /

                                          ORDER

         This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 10). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge that this

case is due to be dismissed based on Petitioner’s failure to pay the filing fee and

failure to comply with court orders.1 Accordingly, it is

         ORDERED that:

         1. The magistrate judge’s Report and Recommendation is adopted by the

            Court and incorporated into this Order.

         2. This case is DISMISSED, and the Clerk shall close the file.


     1
        The Court did not overlook the fact that the Orders with which Plaintiff did not comply
were returned by the postal service as undeliverable. See Docs. 8, 9. However, that does not
necessarily excuse his noncompliance or preclude the dismissal of this case because Plaintiff was
responsible for keeping the Court apprised of his current address and his failure to do so is
tantamount to an abandonment of the case and a failure to prosecute.
Case 3:19-cv-03750-TKW-MJF Document 11 Filed 06/22/20 Page 2 of 2




DONE and ORDERED this 22nd day of June, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
